          Case 5:20-cv-02568-BLF Document 28 Filed 03/17/21 Page 1 of 2




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
12   STEPHEN EDWARD HAJEK,                            Case No. CV 20-2568-BLF
13                       Petitioner,                  DEATH PENALTY CASE
14           v.
                                                      ORDER REGARDING STATUTE
15   RON BROOMFIELD, Acting Warden,                   OF LIMITATIONS AND
     California State Prison at San Quentin,          EQUITABLE TOLLING
16
                         Respondent.
17
18
19           On February 23, 2021, petitioner filed a Motion for Equitable Tolling. (Dkt. 20.)
20   Respondent filed an Opposition on March 8, 2021. (Dkt. 25.) The parties conferred, and
21   stipulate that:
22           1.    The current limitations deadline for the filing of a federal habeas petition
23   is April 21, 2021. 28 U.S.C. § 2244(d).
24           2.    Respondent stipulates that the COVID-19 pandemic is an extraordinary
25   circumstance, and that Petitioner has been diligent in preparing the petition thus far.
26           3.    Respondent agrees to waive its statute of limitations defense for four
27   months, up to and including August 21, 2021.
28   //
                                                  1
     ORDER                                                                         20-CV-2568-BLF
          Case 5:20-cv-02568-BLF Document 28 Filed 03/17/21 Page 2 of 2




1            4.   The stipulation does not prevent Petitioner from requesting additional
2    equitable tolling, and Respondent’s waiver does not extend to any such future request.
3            5.   With the stipulated equitable tolling and express waiver of Respondent’s
4    statute of limitations defense, the new limitations deadline is August 21, 2021.
5            GOOD CAUSE appearing, the stipulation of the parties is APPROVED. The
6    statute of limitations is equitably tolled from April 21, 2021 until August 21, 2021,
7    pursuant to Respondent’s waiver. Any request for additional tolling will be considered
8    upon the submission of further briefing.
9            IT IS SO ORDERED.
10
11
12   DATED:        March 16, 2021
                                                HONORABLE BETH LABSON FREEMAN
13
                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
     ORDER                                                                       20-CV-2568-BLF
